Citation Nr: 1402903	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-26 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for an upper back disability.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The March 2008 rating decision denied entitlement to service connection for an upper back disability.  The Veteran has perfected an appeal of this denial.

The September 2010 rating decision denied entitlement to service connection for disabilities of the lower back, left shoulder, and left hip.  The Veteran has perfected appeals of these denials.  

Considering that the lower back disability claim had already been subject to a prior, final denial in a January 1985 rating decision, it is unclear whether either the September 2010 rating decision or the April 2011 statement of the case found that the necessary new and material evidence has been submitted to allow the Board to consider that particular claim on the merits.  The Board notes, however, that it must consider the new and material evidence question independent from the RO's determination on this matter, as it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board therefore finds that the Veteran is not prejudiced by the Board considering the new and material evidence question at this time.  

In May 2012, the Veteran testified at a Board video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The record was held open for 60 days until July 15, 2012.  The Board observes that the Veteran submitted additional evidence directly to the Board after the hearing.  However, it does not appear that the Veteran waived RO consideration of this evidence.  See 38 C.F.R. § 20.1304(c).  Nevertheless, as the issue pertaining to new and material evidence is being reopened and the remaining issues on appeal are being remanded for further development, the RO will have the opportunity to consider such evidence.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.  Moreover, no documents for the Veteran have been included in the electronic Veterans Benefit Management System.  

The issues of entitlement to service connection for disabilities of the low back, upper back, left shoulder, and left hip are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed January 1985 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disability.

2.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the January 1985 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.


CONCLUSION OF LAW

New and material evidence has been added to the record since the January 1985 rating decision; thus, the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The Board believes that the evidence has been developed to the extent necessary to adjudicate the issue decided herein.  As will be discussed in greater detail below, the Board finds that new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a low back disability, and that the claim is reopened.  In light of the above, any errors by VA in complying with the requirements of VCAA as to this issue are moot.  

II.  New and Material Evidence

The Veteran is seeking entitlement to service connection for a low back disability.  He essentially contends that this disability arose from a December 1970 in-service automobile accident.

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he or she has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

The claim of entitlement to service connection for a low back disability was originally denied by the RO in January 1985.  The rating decision found that there is no evidence to relate current findings of mild back disability to injuries the Veteran had sustained 14 years earlier in an in-service automobile accident.  It noted that the Veteran's chief complaint on admission to the hospital following the accident was left lower back pain, which was attributed to kidney contusion, and that all symptoms had remitted at the time of hospital discharge.  It also noted that the Veteran served on active duty for nearly a year after the accident with no record of any residuals of the injuries.  It further noted that a lumbar spine x-ray taken in November 1984, thirteen years after service, shows a very mild anterior compression deformity of L1, evidently old, with narrowing of the L4-5 disc space, and minimal degenerative changes of the thoracolumbar region.  

A copy of this rating decision and notice of his appellate rights was mailed to the Veteran in February 1985.  He filed a notice of disagreement in January 1986 and was issued a statement of the case in February 1986.  He did not, however, file a substantive appeal to perfect an appeal to the Board.  Nor was any new and material evidence received within a year of the rating decision or 60 days of the statement of the case.  See 38 C.F.R. § 3.156(b) (2013).  Thus, the January 1985 rating decision became final, and new and material evidence is required before such a claim may be reopened and considered on the merits.  

At the time of the January 1985 rating decision, the record contained the same service treatment records that are currently of record, which include a narrative summary of the Veteran's hospitalization from December 25, 1970, through January 6, 1971.  It also contained the November 1984 private lumbar spine x-ray report.  

Since the January 1985 rating decision, additional evidence has been added to the record.  This evidence includes recent VA and private medical records, personal statements from the Veteran and his wife, records from the Veteran's successful disability benefits application to the Social Security Administration (SSA), and a transcript from the Veteran's May 2012 Board hearing.

As noted above, the January 1985 rating decision denied the Veteran's claim based on a lack of nexus evidence between the Veteran's in-service automobile accident and a current low back disability.  Therefore, in order to be new and material, evidence submitted since the January 1985 decision must be relevant to the nexus element.  

The Board finds that the Veteran's May 2012 Board hearing testimony contains new and material evidence that is sufficient to reopen his low back disability claim.  Specifically, the Board notes that the Veteran testified that he has had low back symptoms, including tightness, since the in-service automobile accident.  

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and 'may provide sufficient support for a claim of service connection.'  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, the Veteran is competent to testify to having had low back tightness since the December 1970 automobile accident.  The Board notes that, at the time of the January 1985 rating decision, the record did not contain the Veteran's competent reports of continuity of low back symptomatology since service.  

The Board finds that this evidence is new and material and is sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disability.  This evidence is new in that it was not of record at the time of the prior denial of the Veteran's claim in January 1985.  It is material in that it is competent medical evidence linking the Veteran's current low back disability to his military service through continuity of symptomatology.  The Board finds that this evidence constitutes new and material evidence in that it is neither cumulative nor redundant of previously submitted evidence, and it appears to raise a reasonable possibility of substantiating the Veteran's claim.  

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disability.  To this extent, the benefit sought on appeal is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.


REMAND

Having reopened the Veteran's claim of entitlement to service connection for a low back disability, the Board now finds that the claims of entitlement to service connection for a low back disability, an upper back disability, a left shoulder disability, and a left hip disability must be remanded for further development.  

Specifically, the Board notes that the Veteran has identified multiple records that have not yet been associated with the claims file.  It is therefore necessary to remand these claims to attempt to obtain these records.

First, it appears to the Board that the records from the Veteran's December 1970 motor vehicle accident are incomplete, as the claims file contains only two records from this 12-day hospitalization.  These records reflect that the Veteran had been treated at Mary Washington Hospital immediately following the accident and had then been transferred to the United States Naval Hospital in Quantico, Virginia.  On remand, the AMC should attempt to obtain the Mary Washington Hospital Records, as well as those from the Veteran's hospitalization at Quantico.  

In terms of post-service evidence, the Veteran has identified that he has been treated by a private physician, Dr. O'Laughlin.  While records through December 2008 had previously been obtained by VA, the Veteran reported at his hearing that he still receives treatment from this physician.  On remand, the AMC should attempt to obtain records from Dr. O'Laughlin.  

In addition, the AMC should ensure that the Veteran's complete VA medical records have been obtained and associated with the claims file.  It appears that the most recent VA treatment records associated with the claims file date from January 2010.  

Once the above evidence has been obtained, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any current disabilities of the low back, the upper back, the left shoulder, and the left hip.  

With respect to the low back disability, the Board finds that a February 2010 etiology opinion of record is inadequate because it does not address a key piece of evidence in this case.  The Board notes that the February 2010 VA examiner diagnosed degenerative arthritis of the spine but found that this disability "does seem to be an age-related progressive degenerative process, and therefore it is my opinion that his current spine condition is less likely as not to be related to the motor vehicle accident that he suffered approximately 40 years ago while serving in the United States Army."  The examiner did not, however, discuss the significance, if any, of a November 1984 radiology report noting an impression of "[m]inimal degenerative changes noted in the thoracolumbar region with mild compressive deformity of L1, perhaps related to previous trauma."  The Veteran has testified that he has suffered no other injury to his back.  On remand, an etiology opinion must be obtained that discusses the findings of the November 1984 private radiology report.  

With respect to the remaining issues on appeal, the Board notes that no examination or etiology opinion has been obtained with respect to the Veteran's upper back, left shoulder, and left hip claims.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  Id. at 83.

The Board finds that the McLendon elements are satisfied in the case at hand.  With respect to the first element, a December 2008 private medical record notes a diagnosis of thoracic disc herniation and a November 2007 private radiology report notes an impression of degenerative changes in the lower cervical spine.  A December 2007 private orthopedic consultation notes the Veteran's complaints of left shoulder pain and radiographic findings of left shoulder arthritic changes and a type II acromion.  With respect to the Veteran's left hip disability claim, a December 2008 private medical record notes a "slight pelvic height abnormality."  The second and third McLendon elements are satisfied by the Veteran's competent lay testimony at his May 2012 hearing that he injured his upper back, left hip, and left shoulder in the in-service accident and that he has had symptoms associated with these injuries since service.  There is, however, insufficient evidence to decide any of these claims.  Therefore, it is necessary to remand these claims so that the Veteran may undergo a VA examination with respect to these issues.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's outstanding VA medical records, to specifically include any records dated since January 2010,  and ensure that those copies are associated with the record.  

2.  The Veteran should be asked to sign and return release forms authorizing VA to obtain any relevant outstanding private medical records.  Specifically, the Veteran should be asked to fill out authorization forms for Dr. O'Laughlin, from whom the Veteran currently receives treatment, and for Mary Washington Hospital, the facility at which he was hospitalized immediately following his December 1970 accident.  Thereafter, all identified records should be obtained for consideration in the Veteran's appeal.  The Veteran should also be notified that he may submit any such records himself.  

The notification requirements of 38 C.F.R. § 3.159(c)(1) should be followed.  VA should issue an initial records request and at least one follow-up request if the initial request yields no response.  If these records cannot be obtained and there is no affirmative evidence that they do not exist, inform the appellant of the records that could not be obtained, including what efforts were made to obtain them.  All efforts to obtain these records should be recorded in the claims folder.

3.  The AMC should take the appropriate steps to locate any records from the hospitalization that the Veteran underwent in connection with the December 1970 accident.  Records reflect that the Veteran was hospitalized at the United States Naval Hospital in Quantico, Virginia, from approximately December 25, 1970, through January 6, 1971.

The development procedures of 38 C.F.R. § 3.159(c)(2) must be followed.  VA should make as many requests for these records as necessary, until it concludes that these records do not exist or that further attempts to obtain them would be futile.  If these records cannot be obtained, inform the Veteran of the records that could not be obtained, including what efforts were made to obtain them.  All efforts to obtain these records should be recorded in the claims folder.

4.  Following completion of the above, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current low back disability, upper back disability, left shoulder disability, and left hip disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The examiner should diagnose any pertinent pathology.  As to any disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred as a result of the Veteran's military service, to include as due to the December 25, 1970, automobile accident.  The examiner should also opine whether any diagnosed upper back, low back, left shoulder, or left hip disability caused or aggravated any of the other diagnosed upper back, low back, left shoulder, or left hip disabilities. 

In discussing the low back disability claim, the examiner should expressly discuss any relevant service treatment records of record.  The examiner should also discuss the significance, if any, of a November 1984 radiology report noting an impression of "[m]inimal degenerative changes noted in the thoracolumbar region with mild compressive deformity of L1, perhaps related to previous trauma."  
 
Any opinion expressed must be accompanied by a complete rationale.

5.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


